Detailed Action
	The communications received 03/14/2022 have been filed and considered by the Examiner. Claims 1-16 are pending. Claims 12-16 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that the pad of the prior art is not sufficiently flat and that it does not form a substantially similar bar code to the one claimed by applicant.  This is not found persuasive because as the current rejection of claim 1 shows below, the shared technical feature is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 3 is objected to because of the following informalities. Claims 3 is missing commas, see below:  
The method for manufacturing a pneumatic tire according to claim 1, wherein in a case where a portion of a side rubber member prior to engraving of the two- dimensional code[,] in which the two-dimensional code of the vulcanized tire is to be engraved[,] has a minimum thickness of 5.8 mm or less, the flat surface is a surface located inward in a direction away from the unvulcanized tire.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant specification, there is described a “flat” surface which is equivalent to a curved surface [0032] and in claim 8 there are inclining and non-inclining features of this ‘flat’ surface. A flat surface is not a curved surface and the ordinary artisan would not be able to discern what kind of surface the Applicant seeks to claim. For purposes of Examination the term “flat” in regards to this surface is understood to mean that it is ‘flatter’ 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7-10 are indefinite as they use the term “flat surface” which in claim 8 has an inclined portion relative to another portion and which as outlined above has an indefinite meaning. The conflicting features in combination with the 112(a) analysis suggests that the flat surface of said claims is not actually flat. For purposes of Examination, it is understood that flat surface corresponds to “flatter surfaces” as opposed to a single flat surface. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sehm et al (US 2013/0099419) hereinafter SEHM in view of Muhlhoff et al (US 2017/0080656) hereinafter MUHL. 

As for claim 1, SEHM teaches a method for manufacturing a pneumatic tire (process for molding a tire) [0007], the method comprising: 
attaching a replaceable member (removable component) including a smooth flat surface (the surface used to form the sidewall is understood to be smooth and sufficiently flat) [Fig. 3 #270 and 280; Abstract; 0002; 0035] to a mold body of a tire mold configured to vulcanize an unvulcanized tire into a predetermined shape by contact with the unvulcanized tire (during curing) [0036-37], and 
forming a mold inner surface including a curved surface of the mold body [Fig. 3 #230 and 240] and the flat surface surrounded by the curved surface [Fig. 3 #230 and 240], the mold inner surface being configured to form shapes of sidewall portions and bead portions of a vulcanized tire [0032]; 
vulcanizing the unvulcanized tire by bringing the unvulcanized tire into contact with the mold inner surface and manufacturing a vulcanized tire (it is understood that “during curing” means that the tire is cured) [0032]; 
SEHM further teaches that it is considered typical to manufacture an E-mark in the sidewall (it is understood that this is meant by bearing a mark or molded element which can correspond to an E-mark) [0002], however SEHM is not clear about its manufacture and inclusion nor whether the mark includes two types of gray scale elements.
MUHL teaches a method of molding a tire (the apparatus which is used to mold a tire) [Abstract], in which a pneumatic tire mold contains engraving a two-dimensional code [Fig. 2 #20] in a planar surface region of at least one of the sidewall portions or the bead portions of the vulcanized tire [Fig. 1-2 #2], the planar surface region corresponding to the flat surface, the two- dimensional code including a dot pattern formed by two types of gray scale elements (dark parts and light parts) formed identifiable from each other by surface unevenness (protuberances/recesses) [0009; 0017; 0019]. MUHL’s mark is also removable (as a removable insert) and contains a smooth surface corresponding to the rest of the sidewall (the area not covered by the mark) [Fig. 2 #2; 0072-73]. MUHL’s method allows for the coded symbol to contain all the relevant information pertaining to the manufacturing phases and conformity testing in a manner that allows for the coded matrix to be easier to read with improved manufacture [0004-6].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the removable insert that contains a mark of MUHL to the removable element that forms the sidewall of SEHM in order to allow for the creation of a mark that encodes the relevant manufacture and conformity of the tire that is easy to read and improved in its manufacture. As SEHM conceives of the inclusion of a coded mark in a manner that is ‘typical’ to the sidewall and as MUHL’s sidewall insert which includes the mark is removable, the ordinary artisan would have readily expected success in the combination. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 2, SEHM/MUHL teach claim 1 and SEHM further teaches wherein the flat surface of the mold inner surface is a surface located inward from a base portion of the curved surface surrounding the flat surface in a direction away from the unvulcanized tire [Fig. 3 #270 and 280].

As for claim 3, SEHM/MUHL teach claim 1 and SEHM further teaches wherein in a case where a portion of a side rubber member prior to engraving of the two- dimensional code in which the two-dimensional code of the vulcanized tire is to be engraved has a minimum thickness of 5.8 mm or less, the flat surface is a surface located inward in a direction away (as it is on the outer edge of the mold which is in a direction ‘away’ from the vulcanized tire in all cases) from the unvulcanized tire [Fig. 3 #270 and 280].

As for claim 4, SEHM/MUHL teach claim 1 and SEHM further teaches wherein the flat surface of the mold inner surface is a surface located outward from a base portion of the curved surface surrounding the flat surface in a direction toward the unvulcanized tire [Fig. 3 #270 and 280].

As for claim 5, SEHM/MUHL teach claim 1, and SEHM further teaches wherein in a case where a portion of a side rubber member prior to engraving the two- dimensional code in which the two-dimensional code of the vulcanized tire is to be engraved has a minimum thickness of greater than 5.8 mm (as the configuration is understood to occur no matter what the thickness is), the flat surface is a surface located outward in a direction toward the unvulcanized tire (looking from the perspective outside of the mold) [Fig. 3 #270 and 280].

As for claim 7, SEHM/MUHL teach claim 1, and SEHM wherein the flat surface is provided so that the planar surface region of the vulcanized tire is inclined with respect to a plane defined by a base portion of the curved surface region surrounding the planar surface region [Fig. 3 #270 and 280, refer to modified Figure 3 below].

    PNG
    media_image1.png
    577
    523
    media_image1.png
    Greyscale

As for claim 8, SEHM/MUHL teach claim 7 and SEHM further teaches wherein one portion of the flat surface is located outward from the base portion in a direction toward the unvulcanized tire, and another portion of the flat surface is an inclined surface inclined with respect to the base portion and located inward in a direction away from the unvulcanized tire [Fig. 3 #270 and 280].


As for claim 10 SEHM/MUHL teach claim 1 and SEHM further teaches attaching a plurality of the members  to a plurality of locations of the mold body and forming the mold inner surface (by engaging them) [Fig. 3 #230, 240, 250, 260; 0029-32]; 
and at the time of engraving the two-dimensional code, engraving the two-dimensional code in the planar surface region of the sidewall portion or the bead portion (as it is understood to be corresponding to the planar surface region of the sidewall portion) [Fig. 1 #270 and 280], the planar surface region corresponding to the flat surface in each of the plurality of locations.

As for claim 11, SEHM/MUHL teach claim 1 and MUHL further teaches wherein the two-dimensional code is engraved by making a plurality of dot holes (recessed elements which can be referred to as holes which are substantially dot shaped) [Fig. 13 #113; 0109] extending in a direction orthogonal to a plane of the planar surface region.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sehm et al (US 2013/0099419) hereinafter SEHM in view of Muhlhoff et al (US 2017/0080656) hereinafter MUHL as applied to claim 4 and further in view of Yukawa (US 2014/0048193) hereinafter YUK (supplied by the Applicant in the IDS filed 10/17/2019). 

As for claim 6, SEHM/MUHL teach claim 4, but does not teach a distance between the parts nor does it explicitly tech a carcass cord. 
YUK teaches the production of a run-flat tire including carcass cords [Fig. 1 #6; Abstract; 0018] the benefit of the formation of run-flat tires such as YUK’s is that they can be driven for relatively long distances even when deflated by punctures [0005]. In YUK, the thickness of the tire is adjusted according to achieving sufficient air retention capability against tire mass (the Examiner notes the taper of the region as well) [Fig. 1 TW; 0025; 0028] as this thickness is substantially what corresponds to the shortest distance of the base portion to a portion of the carcass cord the Examiner understands that this distance being 65% or lesser than a shortest distance from the plana surface region of the vulcanized tire to a portion of the carcass cord is a manner of routine optimization of the thickness against the retention capability and tire mass. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the run-flat tire of YUK as the tire produced in SEHM/MUHL in order to produce a tire which can be driven for relatively long distances even when deflated by punctures. Routine optimization is prima facie obvious [see e.g. MPEP 2144.05(II)].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sehm et al (US 2013/0099419) hereinafter SEHM in view of Muhlhoff et al (US 2017/0080656) hereinafter MUHL as applied to claim 1 and further in view of Nishigaki (US 2002/0024158) hereinafter NISH.

As for claim 9, SEHM/MUHL teach the mold surfaces but do not teach plating. 
NISH teaches that when molding, a plating surface can be an effective means for improving the mold releasing property of the given surface (in this instance the cavity surface in contact with the molded product) [0043].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have plated the mold surfaces of SEHM/MUHL as taught by NISH in order to improve the mold releasing properties of the surfaces. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712